DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase “the driving torque” in line 5 needs to be changed to “a driving torque”, and the phrase “the force component (F), or to the torque” in line 6 needs to be changed to “a force component (F), or to a torque”.  Appropriate corrections are required.
Claim 4 is objected to because of the following informalities:  the phrase “the force component, or indicative of the torque” in lines 4-5 needs to be changed to “a force component, or indicative of a torque”, the phrase “the driving torque” in line 8 needs to be changed to “a driving torque”, and the phrase “said component” in line 9 needs to be changed to “said force component”.  Appropriate corrections are required.
Claim 7 is objected to because of the following informalities:  the phrase “the supporting surface” in line 3 needs to be changed to “a supporting surface”.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  the phrase “the supporting surface” in line 2 needs to be changed to “a supporting surface”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 8 recites: “wherein the sensor (22) is placed at a point located between the device and the supporting surface (T), and/or on and/or below the surface of the belt, and/or on the user’s shoes” and it is not clear how the sensor is placed at a point located between the device and the support surface, and (be placed) on and below the surface of the belt, and (be placed) on the user’s shoes. Please note that claim 4, to which claim 8 depends on, recites “a sensor (22)”. Further clarification and appropriate corrections are respectfully requested. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Radow (US 6,676,569 B1).
Regarding claim 1, Radow discloses method for managing a physical exercise device (100) comprising an endless belt (110) to create a track on which a user (101) can walk or run, and an electric motor (i.e. 171) to slide the belt, 5with the steps of controlling the driving torque applied by the electric motor to the belt so that the driving torque (and hence the velocity/speed of the belt) is proportional to the force component, or to the torque, which the user imparts on the belt to advance on the belt (col. 15 lines 43-45, col. 19 lines 6-16, col. 20 line 52 – col. 21 line 6, col. 23 lines 30-48, col. 26 lines 50-65, col. 28 lines 16-22, col. 29 lines 1-20, col. 58 lines 53-58, claims 1, 3 and 8).  
Regarding claim 2, Radow discloses wherein the driving torque is regulated to 10transmit to the belt a force or torque that has equal direction as said force or torque generated by the user (col. 20 line 52 – col. 21 line 6, col. 22 lines 35-67, col. 28 lines 20-27, for instance, when leftward force is applied by the subject, the force is considered to be a positive force and the rotation of the belt clockwise so that the top surface of the belt moves rightwards will be considered to be a positive velocity of the belt. However, if the apparatus moves the top surface of the belt leftwards (counterclockwise) while the subject attempts to resist the motion of the belt, then the force of the subject is still considered positive and the rotation of the belt is considered to be negative velocity. As such, a force transmitted to the belt can be in/have equal/same direction as the force of the user/subject, or it can be in/have opposite direction to the force of the user/subject)
Regarding claim 3, Radow discloses wherein the driving torque is regulated to transmit to the belt a force or torque having opposite direction to that of said force or torque generated by the user (col. 20 line 52 – col. 21 line 6, col. 22 lines 35-67, col. 28 lines 20-27, for instance, when leftward force is applied by the subject, the force is considered to be a positive force and the rotation of the belt clockwise so that the top surface of the belt moves rightwards will be considered to be a positive velocity of the belt. However, if the apparatus moves the top surface of the belt leftwards (counterclockwise) while the subject attempts to resist the motion of the belt, then the force of the subject is still considered positive and the rotation of the belt is considered to be negative velocity. As such, a force transmitted to the belt can be in/have equal/same direction as the force of the user/subject, or it can be in/have opposite direction to the force of the user/subject).
15RegardRegarding claim 4, Radow discloses physical exercise device (100) comprising: - an endless belt (110) to create a track on which a user (101) can walk or run, - an electric motor (i.e. 171) to slide the belt, - a sensor for generating an electrical signal indicative of the force component, or indicative of the torque, that the user imparts on the belt for advancing on the belt (i.e. 315, 316, col. 15 lines 43-45 recites: “The treadmill apparatus includes a force sensor which monitors the fore applied to the upper surface of the conveyor by the subject”, col. 15 lines 47-50 recites: “The apparatus has a movable engagement surface for engagement with the subject which the subject can move by applying a force, a force sensor for monitoring the force applied to said engagement surface”, col. 19 lines 6-16, col. 58 lines 53-58 recites; “Further variations to the apparatus and method of the present invention include, the force applied by the subject to the belt may be measured by other means, such as a force sensor on the belt”), 20- an electronic circuit (310 with 371, Fig. 4B) configured for reading the sensor's signal, and controlling the driving torque applied by the electric motor (i.e. 171) to the belt (110) so that the driving torque (and hence the velocity/speed of the belt) is proportional to said component or said torque imparted by the user (col. 15 lines 43-45, col. 19 lines 6-16, col. 20 line 52 – col. 21 line 6, col. 23 lines 30-48, col. 26 lines 50-65, col. 28 lines 16-22, col. 29 lines 1-20, col. 58 lines 53-58, claims 1, 3 and 8).  
25REgarding claim Regarding claim 5, Radow discloses wherein the electronic circuit is configured to regulate the driving torque so as to transmit to the belt a force or torque that has same direction as said force or torque generated by the user (col. 20 line 52 – col. 21 line 6, col. 22 lines 35-67, col. 28 lines 20-27, for instance, when leftward force is applied by the subject, the force is considered to be a positive force and the rotation of the belt clockwise so that the top surface of the belt moves rightwards will be considered to be a positive velocity of the belt. However, if the apparatus moves the top surface of the belt leftwards (counterclockwise) while the subject attempts to resist the motion of the belt, then the force of the subject is still considered positive and the rotation of the belt is considered to be negative velocity. As such, a force transmitted to the belt can be in/have equal/same direction as the force of the user/subject, or it can be in/have opposite direction to the force of the user/subject).    
Regarding claim 6, Radow discloses wherein the electronic circuit is configured to regulate the driving torque so as to transmit to the belt a force or 30torque having opposite direction to that of said force or torque generated by the user (col. 20 line 52 – col. 21 line 6, col. 22 lines 35-67, col. 28 lines 20-27, for instance, when leftward force is applied by the subject, the force is considered to be a positive force and the rotation of the belt clockwise so that the top surface of the belt moves rightwards will be considered to be a positive velocity of the belt. However, if the apparatus moves the top surface of the belt leftwards (counterclockwise) while the subject attempts to resist the motion of the belt, then the force of the subject is still considered positive and the rotation of the belt is considered to be negative velocity. As such, a force transmitted to the belt can be in/have equal/same direction as the force of the user/subject, or it can be in/have opposite direction to the force of the user/subject).    
Regarding claim 7, Radow discloses wherein the sensor is configured to detect a force imparted by the user along a direction parallel to the sliding direction of the belt and/or a direction parallel to that of the supporting surface on which the device is placed (col. 22 lines 48-53, the aft force and fore force detected by 315 and 316, respectively, are along a (horizontal) direction (which are) parallel to the sliding direction of the belt and/or that of the supporting surface on which the device is placed).  
35RegarRegarding claim 8, Radow discloses wherein the sensor 2is placed at a point located between the device and the supporting surface, and/or on and/or below the surface of the belt, and/or on the user's shoes (col. 58 lines 53-58 recites; “Further variations to the apparatus and method of the present invention include, the force applied by the subject to the belt may be measured by other means, such as a force sensor on the belt”). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Radow as applied to claim 4 above, and further in view of CEI et al. (US 2018/0111023 A1).
Radow is silent about the sensor being a load cell, or a strain gauge or a pressure sensor.   
Regarding claim 9, CEI teaches a physical exercise device (100) comprising: an endless belt (104) to create a track on which a user (U) can walk or run (Fig. 1), an electric motor (105) to slide the belt (Fig. 1, ¶ [0030), sensor (108) for generating an electrical signal indicative of the force component or indicative of the torque that the user imparts on the belt for advancing the belt (¶ [0153]-[0156]), an electronic circuit (109 comprising a data processing unit 106 and a memory unit 107) configured for reading the sensor’s signal, and controlling the driving torque applied by the electric motor (and hence the speed of the belt) to the belt so that the driving torque is proportional to said component or said torque imparted by the user (¶ [0153]-[0156]), wherein the sensor is a load cell, or a strain gauge or a pressure sensor (¶ [0153]-[0156]).   
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Radow’s invention wherein the sensor is a load cell, or a strain gauge or a pressure sensor as taught by CEI in order to more directly and accurately measure the forces applied by the user to the belt during exercise. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Radow as applied to claim 4 above, and further in view of Morris et al. (US 2010/0160115 A1).
Radow is silent about a low-pass filter for filtering the signal generated by the sensor before sending it to the electronic circuit.
Regarding claim 10, Morris teaches a physical exercise device (100), comprising: an endless belt (102) and a low-pass filter (Fig. 7A) for filtering the signal generated by a sensor (i.e. 214)  before sending it to an electronic circuit (i.e. 520, ¶ [0037]-[0039]). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Radow’s invention with a low-pass filter for filtering the signal generated by the sensor before sending it to the electronic circuit as taught by Morris in order to filter out noise that may be caused by the normal operation of the treadmill and provide a smoother/clearer signal for processing and precision control (see ¶ [0039] of Morris).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 7,410,449 B2 to Yeh (pertinent to claims 1, 3-4 and 6-7), US 2018/0001134 A1 to Bayerlein et al. (pertinent to claims 1 and 3), US 9,763,604 B1 to Berme et al. (pertinent to claim 9). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHILA JALALZADEH ABYANEH whose telephone number is (571)270-7403. The examiner can normally be reached Mon - Fri 9:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272- 4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SHILA JALALZADEH ABYANEH/           Examiner, Art Unit 3784